Per Curiam.
Defendant pleaded guilty to a charge of breaking and entering, CL 1948, § 750.110 as amended by PA 1964, No 133 (Stat Ann 1968 Cum Supp § 28.305), and was sentenced to 3 years *286probation on February 6, 1967. The crime took place on December 4,1966.
On October 16, 1967, defendant was arrested for a violation of his probation and was sentenced to a term of 5-1/2 to 10 years. Appeal was brought.
Defendant alleges that his court appointed trial attorney had a conflict of interest in that he was in the process of negotiating for a position in the prosecutor’s office. Between the time of plea and sentencing, the attorney, by motion, requested that he be relieved from the case. Defendant was sentenced hours before the motion was granted.
There being no evidence that the attorney’s negotiation for a position in the prosecutor’s office took place before the plea of guilty, we find no prejudice to defendant therefrom. The cases cited by defendant relating to gross misconduct on the part of defense counsel have no application to the record before us.
Affirmed.
Fitzgerald, P. J., and R. B. Burns and Robinson, JJ., concurred.